            Case 2:21-cv-01414-APG-EJY Document 9 Filed 08/20/21 Page 1 of 3



 1   ROBERT Z. DEMARCO, ESQ.
     Nevada Bar No. 12359
 2   CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Tel.: [702] 384-5563
     Fax: [702] 598-1425
 5   rdemarco@cslawoffice.net
     Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                          ****
     SOVANY BEVERAGE COMPANY, LLC )
 9   A Nevada Limited Liability Company,    )
                                            )
10                        Plaintiff,        )
11                                          )
     v.                                     )     CASE NO: 2:21-cv-01414-APG-EJY
12                                          )
     NEWPORT FLAVORS AND                    )
13   FRAGRANCES                             )
     d/b/a NEWPORT BOTTLING AND             )
14   CANNING, a California Corporation;     )
15   Doe Individuals I through X, and Roe   )
     Corporations I through X,              )
16                                          )    STIPULATION REGARDING
                                            )    BRIEFING OF DEFENDANT’S MOTION
17                        Defendant.        )    TO DISMISS (ECF 6)
                                            )    AND [PROPOSED] ORDER
18                                          )    [1st REQUEST]
19
            IT IS HEREBY STIPULATED and AGREED by and between the Plaintiff, Sovany
20
     Beverage Company, LLC, through Robert Z. DeMarco, Esq., and Eric Hone, Esq., and Joel Schwarz,
21
     Esq., attorneys for Defendant, Newport Flavors and Fragrances, d/b/a Newport Bottling and
22
     Canning, that Plaintiff may file a Response to Defendant’s Motion to Dismiss (ECF 6), by
23

24   September 3, 2021, and that Defendant may file a Reply to said Response by September 17, 2021.

25

26
             Case 2:21-cv-01414-APG-EJY Document 9 Filed 08/20/21 Page 2 of 3



 1          The reason for this stipulation is there is a pending Order to Show Cause why this matter
 2   should not be Remanded for lack of subject matter jurisdiction. Moreover, counsel for Plaintiff has
 3
     requested additional time to file a response in this Court in the event the matter is not remanded back
 4
     to the Eighth Judicial District Court.
 5
            By entering into this stipulation, Plaintiff does not consent to the Defendant’s removal of this
 6

 7   action from the Eighth Judicial District Court, and Plaintiff reserves all rights and remedies.

 8   DATED this 19th day of August, 2021.

 9
     /s/ Robert Z. DeMarco
10   ROBERT Z. DEMARCO, ESQ.
11   Nevada Bar No. 12359
     CHESNOFF & SCHONFELD
12   520 South Fourth Street
     Las Vegas, Nevada 89101
13   Tel.: [702] 384-5563
     Fax: [702] 598-1425
14   rdemarco@cslawoffice.net
15   Attorney for Plaintiff

16   DATED this 19th day of August, 2021.

17     /s/ Eric D. Hone
     H1 LAW GROUP
18   Eric D. Hone, NV Bar No. 8499
19   eric@h1lawgroup.com
     Joel Z. Schwarz, NV Bar No. 9181
20   joel@h1lawgroup.com
     701 N. Green Valley Parkway, Suite 200
21   Henderson, NV 89074
     Phone 702-608-3720
22   Fax 702-703-1063
23   Attorneys for Defendant

24

25

26
                                                       2
            Case 2:21-cv-01414-APG-EJY Document 9 Filed 08/20/21 Page 3 of 3



 1                                               ORDER
 2          Based upon the foregoing stipulation, and with good cause appearing, IT IS THEREFORE
 3
     ORDERED that Plaintiff may file a Response to the Motion to Dismiss (ECF 6), by September 3,
 4
     2021, and that Defendant may file a Reply to said Response by September 17, 2021, in the event the
 5
     matter is not remanded back to the Eighth Judicial District Court.
 6

 7          IT IS SO ORDERED.

 8          DATED this 20th day of August             , 2021.

 9

10

11                                                        UNITED STATES DISTRICT JUDGE
     Submitted by:
12
     /s/ Robert Z. DeMarco
13   ROBERT Z. DEMARCO, ESQ.
     Nevada Bar No. 12359
14
     CHESNOFF & SCHONFELD
15   520 South Fourth Street
     Las Vegas, Nevada 89101
16   Tel.: [702] 384-5563
     Fax: [702] 598-1425
17   rdemarco@cslawoffice.net
     Attorney for Plaintiff
18

19

20

21

22

23

24

25

26
                                                     3
